         Case 1:16-cv-01534-JEB Document 490 Filed 03/13/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,
                                                      Case No. 1:16-cv-1534-JEB
                                                      (and Consolidated Case Nos. 16-cv-1796
                       Plaintiff,
                                                      and 17-cv-267)
       and

CHEYENNE RIVER SIOUX TRIBE,

                       Plaintiff-Intervenor,
       v.

U.S. ARMY CORPS OF ENGINEERS,

                       Defendant-Cross
                       Defendant,

       and

DAKOTA ACCESS, LLC,

                       Defendant-Intervenor-
                       Cross Claimant.


                MOTION TO CONDUCT HEARING TELEPHONICALLY

       Plaintiffs Standing Rock Sioux Tribe, Cheyenne River Sioux Tribe, Yankton Sioux Tribe,

and Oglala Sioux Tribe respectfully move this Court to convert the summary judgment hearing

scheduled for March 18, 2020 to an all-telephonic format. Additionally, plaintiffs respectfully

request that the Court make audio of the hearing available to the public in real time, if such

technology is available to the Court. In support of this motion, plaintiffs offer the following:

       Counsel for three out of four plaintiffs must travel from out of state to participate in the

hearing. Such travel is inadvisable in light of current public health emergency and uncertainty

about potential restrictions on travel that may occur next week. However, Plaintiffs submit that

                                                                              Earthjustice
MOTION TO CONDUCT HEARING TELEPHONICALLY                                      810 Third Ave., Suite 610
                                                                              Seattle, WA 98104
(No. 1:16-cv-1534-JEB)                                                        (206) 343-7340
           Case 1:16-cv-01534-JEB Document 490 Filed 03/13/20 Page 2 of 4



allowing counsel for some parties to appear telephonically, while others appear in person, is

potentially prejudicial in a complex motion hearing like this one. Having all counsel appear

telephonically puts the parties on an equal footing.

       Additionally, while hearings in this matter have historically generated significant public

interest, the Court has today restricted public access to the Court. Similarly, some of plaintiffs

have enacted restrictions on travel to protect public health, and elected officials have cancelled

plans to attend the hearing. Providing access to the hearing, via telephone or webcast, would

allow plaintiffs and the public to attend the hearing remotely.

       Counsel for defendant Army Corps of Engineers has stated that it supports Plaintiff’s

requested relief of converting the hearing to an all-telephonic hearing on public health grounds.

The Corps takes no position on making audio available to the public in real time. Counsel for

intervenor Dakota Access opposes making the hearing all telephonic but does not oppose parties

having the option of appearing telephonically, nor does it oppose providing remote access to the

hearing.

Dated: March 13, 2020                                  Respectfully Submitted,


 /s/ Jan E. Hasselman                              /s/ Nicole E. Ducheneaux
 Jan E. Hasselman, WSBA # 29107                    Nicole E. Ducheneaux, DC Bar No. NE001
 (Admitted Pro Hac Vice)                           Big Fire Law & Policy Group LLP
 Patti A. Goldman, DCB # 398565                    1404 South Fort Crook Road
 Stephanie Tsosie, WSBA # 49840                    Bellevue, NE 68005
 (Admitted Pro Hac Vice)                           Telephone: (531) 466-8725
 Earthjustice                                      Facsimile: (531) 466-8792
 810 Third Avenue, Suite 610                       nducheneaux@bigfirelaw.com
 Seattle, WA 98104                                 Counsel for Cheyenne River Sioux Tribe
 Telephone: (206) 343-7340
 jhasselman@earthjustice.org
 pgoldman@earthjustice.org
 stsosie@earthjustice.org
 Attorneys for Plaintiff Standing Rock Sioux       (Counsel continued on following page)
 Tribe


                                                                                 Earthjustice
MOTION TO CONDUCT HEARING TELEPHONICALLY                                         810 Third Ave., Suite 610
                                                                                 Seattle, WA 98104
(No. 1:16-cv-1534-JEB)                                                           (206) 343-7340
        Case 1:16-cv-01534-JEB Document 490 Filed 03/13/20 Page 3 of 4



Counsel continued from previous page:



/s/ Michael L. Roy                         /s/ Jennifer S. Baker
Michael L. Roy (DC Bar No. 411841)         Jennifer S. Baker, Pro Hac Vice
mroy@hobbsstraus.com                       Jeffrey S. Rasmussen, WA #21121
Jennifer P. Hughes (DC Bar No. 458321)     Fredericks Peebles & Patterson LLP
jhughes@hobbsstraus.com                    1900 Plaza Drive
Elliott A. Milhollin (DC Bar No. 474322)   Louisville, CO 80027
emilhollin@hobbsstraus.com                 Telephone: (303) 673-9600
Hobbs, Straus, Dean &Walker, LLP           Facsimile (303) 673-9155
2120 L Street, NW, Suite 700               jbaker@ndnlaw.com
Washington, DC 20037                       Counsel for Yankton Sioux Tribe and Robert
Telephone: (202) 822-8282                  Flying Hawk
Facsimile: (202) 296-8834
Counsel for Oglala Sioux Tribe




                                                                   Earthjustice
MOTION TO CONDUCT HEARING TELEPHONICALLY                           810 Third Ave., Suite 610
                                                                   Seattle, WA 98104
(No. 1:16-cv-1534-JEB)                                             (206) 343-7340
         Case 1:16-cv-01534-JEB Document 490 Filed 03/13/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 13, 2020, I electronically filed the foregoing MOTION TO

CONDUCT HEARING TELEPHONICALLY with the Clerk of the Court using the CM/ECF

system, which will send notification of this filing to the attorneys of record and all registered

participants.



                                               /s/ Jan E. Hasselman
                                               Jan E. Hasselman




                                                                              Earthjustice
MOTION TO CONDUCT HEARING TELEPHONICALLY                                      810 Third Ave., Suite 610
                                                                              Seattle, WA 98104
(No. 1:16-cv-1534-JEB) - 1                                                    (206) 343-7340
         Case 1:16-cv-01534-JEB Document 490-1 Filed 03/13/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,
                                                      Case No. 1:16-cv-1534-JEB
                       Plaintiff,

and

CHEYENNE RIVER SIOUX TRIBE,

                       Plaintiff-Intervenor,
         v.

U.S. ARMY CORPS OF ENGINEERS,

                       Defendant-Cross
                       Defendant,

and

DAKOTA ACCESS, LLC,

                       Defendant-Intervenor-
                       Cross Claimant.



                       [PROPOSED] ORDER GRANTING MOTION
                      TO CONDUCT HEARING TELEPHONICALLY

         The motion to conduct the hearing telephonically is GRANTED. The clerk is ordered to

arrange a call for the motions hearing scheduled for March 18, 2020. Additionally, the clerk is

directed to arrange for parties and members of the public to listen to audio of the hearing.

SO ORDERED.


Dated:
                                               JAMES E. BOASBERG
                                               United States District Judge


[PROPOSED] ORDER GRANTING MOTION                                              Earthjustice
TO CONDUCT HEARING TELEPHONICALLY                                             810 Third Ave., Suite 610
                                                                              Seattle, WA 98104
(No. 1:16-cv-1534-JEB) - 1                                                    (206) 343-7340
        Case 1:16-cv-01534-JEB Document 490-1 Filed 03/13/20 Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I hereby certify that on March 13, 2020, I electronically filed the foregoing

[PROPOSED] ORDER GRANTING MOTION TO CONDUCT HEARING

TELEPHONICALLY with the Clerk of the Court using the CM/ECF system, which will send

notification of this filing to the attorneys of record and all registered participants.



                                                /s/ Jan E. Hasselman
                                                Jan E. Hasselman




[PROPOSED] ORDER GRANTING MOTION                                                Earthjustice
                                                                                810 Third Ave., Suite 610
TO CONDUCT HEARING TELEPHONICALLY                                               Seattle, WA 98104
(No. 1:16-cv-1534-JEB) - 1                                                      (206) 343-7340
